PER CURIAM:
Judy T. Daulton appeals the district court’s order granting Piedmont Technical College’s motion for summary judgment, accepting the report and recommendation of a magistrate judge, and dismissing her Title VII complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Daulton v. Piedmont Technical College, No. 8:05-cv-02682-HFF, 2007 WL 750640 (D.S.C. Mar. 7, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.